Citation Nr: 1130552	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.  

2. Entitlement to service connection for psychiatric or psychological disorders other than posttraumatic stress disorder.

3. Entitlement to service connection for tinnitus.  

4. Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In July 2008, in writing, the Veteran withdrew from the appeal the claim of service connection claim for visual impairment.  

During the appeal period, a rating decision in October 2010 granted the claim of service connection left ear hearing loss and the claim is no longer in appellate status.  

In November 2008, the Board remanded the issues on appeal for VA examinations.  As for the claim of service connection for a psychiatric disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) further development is necessary.  As for the claim of service connection for right ear hearing loss, the VA examination in September 2010 is inadequate and further development remains necessary.  The VA examination in September 2010 is fully adequate on the claim of service connection for tinnitus and as the requested development has been completed, no further action to ensure compliance with the remand directive on this issue is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A decision on the claim of service connection for posttraumatic stress disorder (PTSD) is deferred pending final adjudication of the claim of service connection for psychiatric or psychological disorders other than posttraumatic stress disorder.  


The issues of service connection for psychiatric or psychological disorders other than posttraumatic stress disorder and service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in service and current tinnitus first documented after service, is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in January 2005, March 2006 and in November 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim except for the degree of disability assignable and effective date of claim).




To the extent that the VCAA notice pertaining to degree of disability and effective date first came after the initial adjudication, in March 2006, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the statement of the case in September 2006 and in the supplemental statement of the case, dated in October 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records.  

In September 2010, VA afforded the Veteran a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a review of the Veteran's service and post-service medical records.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  




See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

The Veteran's personnel records show he served in Vietnam and his military occupational specialties included equipment repair and equipment storage.  

In June 2007, in a statement in support of his claim, the Veteran stated that every time he fired a rifle during basic training he heard ringing in his ears.  In determining whether the Veteran's statements and testimony are credible, the Board may consider internal inconsistency and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  





In the instant case, the Veteran's statements regarding the onset of his tinnitus have been inconsistent.  Post-service medical records in September 1992 show the Veteran denied having ringing in his ears, however, in June 2007, as indicated above, he claimed ringing in his ears during service and on VA examination in September 2010 the Veteran reported having constant tinnitus since service.  

Tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  While the Veteran is competent to declare that he has tinnitus, based on his inconsistent statements, the Board finds that the Veteran is not credible to the extent he alleges continuity of symptomatology since service.  

As there is no competent and credible evidence of tinnitus observed or noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial documentation of tinnitus after service under 38 C.F.R. § 3.303(d), where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case as there are risk factors other than noise exposure in service for developing tinnitus, for example, post-service noise exposure, and the question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.  


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.  Further, the Veteran in January 2005 first claimed he had tinnitus and the post-service medical records first document a history of tinnitus in September 2005, which is inconclusive evidence of continuity since separation from service in 1969.  

The competent medical evidence of record pertaining to the cause of tinnitus consists of the report of VA examination in September 2010.  During the examination, the Veteran reported having constant tinnitus since service.  The examiner noted that the Veteran had noise exposure in service during basic training, from mortar fire, and from flying in a C-130 cargo plane.   

In providing an opinion, the VA examiner indicated that the Veteran had noise exposure when he worked for the Department of Public Works in 1969 and was around noise from trucks, when he worked for Pacific Construction from 1993 to 1994 and when he worked for the Department of Education from 1996 to 2008 and was exposed to noise from air conditioners.  The Veteran also had recreational noise exposure from bush cutting and power tools.  The VA examiner concluded that the Veteran's tinnitus was less likely as not the result of military service, noting that more than 23 years after service, upon medical evaluation in September 1992, the Veteran denied having tinnitus.  






To the extent that the VA examiner's negative opinion relies on the absence of tinnitus for 23 years after service, as the Board has found the Veteran's assertions of continuity of symptomatology since service not to be credible due to his inconsistent statements rather than the lack of contemporaneous evidence, the Board's determination that the VA examiner's opinion is probative is consistent with Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

As there is no competent, credible and probative evidence favorable to the claim of service connection for tinnitus, and as the preponderance of the evidence is against the claim for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  


REMAND

The record shows that the Veteran's mental health illness has been diagnosed as anxiety disorder since August 2005.  After the Board remanded the claim in November 2008, precedent case law established that medical diagnoses that differ from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).





As for right ear hearing loss, on VA audiology examination in September 2010, the examiner was of the opinion that it was less likely as not that the current right ear hearing loss was related to service and noted that a post-service audiogram in October 1997 showed normal hearing in the right ear.  

The Board in its previous remand indicated that an audiological evaluation in 1981 showed right ear hearing loss and a further review of the record shows the Veteran had right ear hearing loss as early as in July 1971, when audiometric testing showed a threshold of 66 decibels at 4000 Hz, meeting the criteria for hearing loss under 38 C.F.R. § 3.385.  The VA examiner in September 2010 did not consider the audiogram in 1971 and in 1981 and indicated that he could not locate the audiogram in 1981.  As the VA examiner essentially concluded that the right ear hearing loss was first shown in 1997, the opinion is based on an inaccurate factual premise and is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder other than PTSD to include anxiety disorder is related to an injury, disease, or event in service.  

If however after a review of the record, the VA examiner is unable to render an opinion without resort to mere speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential etiologies, 




please identify the other potential etiologies, when one, the Veteran's military experience, is not more likely than any other to cause any current psychiatric disorder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2. Afforded the Veteran a VA audiology examination to determine whether it is at least as likely as not that he has a right ear hearing loss disability attributable to service.  The examiner also is asked to address the following questions: 

a). What was the degree of right ear hearing loss, if any, existing at the time of entrance into service? 

b). If right ear hearing loss is not ascertainable at entrance into service, in addition to the history of a pre-existing hearing problem, what clinical factors, if any, during service support a finding that right ear hearing loss pre-existed service?  

The examiner is asked to comment on the service treatment record in May 1969, which showed severe high pitched nerve type hearing loss in his right ear and indicated that the Veteran had hearing problems prior to service.  




c). If the history and clinical data support the conclusion that right ear hearing loss pre-existed service, then was the pre-existing hearing loss aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms?  

The examiner should note that the entrance audiogram in May 1966 shows thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz were 5(20), 5(15), 10(20), 20(30), and 20(25), respectively, in the right ear.  It is assumed that service department audiometric tests prior to October 31, 1967, were in "ASA" units.  The figures in parentheses represent conversion to the current "ISO" units.  The separation audiogram in May 1969 shows thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz were 5, 5, 10, 20 and 20 respectively, in the right ear.

d). If the history and clinical data do not support the conclusion that right ear hearing loss pre-existed service, is it at least as likely as not that the current right ear hearing loss is related to complaints of hearing loss in May 1969.  






Also, the VA examiner is asked to comment on the clinical significance that right ear hearing loss for the purpose of VA disability compensation under 38 C.F.R. § 3.385 was not shown on VA audiometric testing in 1966 and 1969, but was first documented in July 1971.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

The Veteran's file must be made available to the VA examiner for review.

3. After the above development is completed, adjudicate the claims, including the claim of service connection for a psychiatric disorder other than PTSD.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


